i          i        i                                                                  i      i       i




                                   MEMORANDUM OPINION


                                          No. 04-09-00016-CV

                        1604 GRILL, INC.; d/b/a Rolling Oaks Sports Bar & Grill;
                            Rolling Oaks Golf Center, Inc.; and Philip Delgado;
                                               Appellants

                                                    v.

                                         Jocelyn CAMPBELL,
                                               Appellee

                          From County Court at Law No. 3, Bexar County, Texas
                                       Trial Court No. 330432
                             Honorable David J. Rodriguez, Judge Presiding



PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 7, 2009

DISMISSED

           The parties have filed a joint motion to dismiss this appeal. We grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a)(1). Costs of this appeal are assessed against appellants.

                                                         PER CURIAM